FILED
                                                                          United States Court of Appeals
                                        PUBLISH                                   Tenth Circuit

                      UNITED STATES COURT OF APPEALS                          December 18, 2018

                                                                              Elisabeth A. Shumaker
                             FOR THE TENTH CIRCUIT                                Clerk of Court
                         _________________________________


 LAURIE EXBY-STOLLEY,

       Plaintiff - Appellant,

 v.                                                             No. 16-1412

 BOARD OF COUNTY
 COMMISSIONERS, WELD COUNTY,
 COLORADO,

       Defendant - Appellee.

                         _________________________________

                                      ORDER
                         _________________________________

Before TYMKOVICH, Chief Judge, BRISCOE, LUCERO, HARTZ, HOLMES,
MATHESON, BACHARACH, PHILLIPS, McHUGH, MORITZ, EID, and
CARSON, Circuit Judges.*
                    _________________________________

       This matter is before the court on the appellant’s Petition for Rehearing En Banc.

We also have a response from the appellee, and a motion from the Colorado Plaintiff

Employment Lawyers Association, et al., seeking leave to file an amicus curiae brief.




       *
         The Honorable Paul J. Kelly did not vote on the poll, but as a member of the
original hearing panel he has elected to sit on the en banc panel. See 10th Cir. R. 35.5.
       As an initial matter, and upon consideration, the motion seeking leave to file an

amicus curiae brief on rehearing is granted. The brief submitted on November 2, 2018

shall be shown filed effective the date of this order.

       The Petition and response were circulated to all active judges on the court. Upon

that review a poll was called, and a majority voted to rehear this matter en banc.

Accordingly, the Petition is GRANTED. See Fed. R. App. P. 35(a); see also 10th Cir. R.

35.6 (noting the effect of the grant of en banc rehearing is to vacate the judgment and to

restore the case on the docket).

       We have en banced the entire case, but we request the parties to address

specifically the following question in supplemental memorandum briefs:

       Whether an adverse employment action is a requisite element of a failure-
       to-accommodate claim under the Americans with Disabilities Act
       (“ADA”), 42 U.S.C. §§ 12101–213.
The appellant’s supplemental brief shall be filed on or before January 18, 2019 and shall

be limited to 25 pages in length in a 13 or 14 point font. In addition, within 2 business

days of the electronic filing 16 hard copies must be received in the Office of the Clerk.

On or before Tuesday February 19, 2019 the appellee shall file a memorandum response

brief subject to the same limitations. Like the appellant’s brief, 16 hard copies must be

received in the clerk’s office within 2 business days.

       Within 14 days of service of the memorandum response brief the appellant may

file a reply. The reply shall be limited to 10 pages in length. Like the primary

supplemental briefs, 16 hard copies of the reply must be received in the clerk’s office

within 2 business days.

                                              2
       The court anticipates setting this matter for hearing on the May 2019 oral

argument calendar. That calendar is currently set for the week of May 6-10, 2019. In light

of that setting, motions for extension of time are strongly discouraged. The parties will be

advised of the exact date and time for the hearing when that calendar is set.


                                              Entered for the Court



                                              ELISABETH A. SHUMAKER, Clerk




                                             3